Dear Ms. Bohrer and Mr. Ponder:
We are writing to address your opinion request of January 28, 2003, regarding the election dates for the 2004 Mayor-President and Metropolitan Council races in East Baton Rouge Parish. As you are aware, we opined in 1999 that election for the offices of Mayor and Metropolitan Council are to be conducted in accordance with the Louisiana Election Code, specifically R.S. 18:402 (B), which provides for the congressional primary election to be held on the first Saturday in October in an election year, and the congressional general election to be held on the first Tuesday after the first Monday in November of an election year. Atty.Gen.Op. No. 99-390. The Louisiana Election Code provides, in part:
  B. Congressional elections. Elections for members of Congress and officers elected at the same time as members of Congress shall be held every two years, beginning in 1982.
  (1) congressional primary elections shall be held on the first Saturday in October of an election year.
  (2) Congressional general elections shall be held on the first Tuesday after the first Monday in November of an election year.
(emphasis added)
These dates are set by the Louisiana Legislature and are implemented by the state and local election officials. These dates have not been changed by the legislature as a result of the Love v. Foster* litigation. Therefore, our opinion remains valid.
With warmest regards, we remain
Yours very truly,
                                  CHARLES C. FOTI, JR. Assistant Attorney General
                              BY: ____________________ ANGIE ROGERS LAPLACE Assistant Attorney General
CHF/ARL;mjb
* 147 F.3d 383 (5th Cir. 1998).